Aun-rnd   11.   -
PRICE   DANIEL
ATTORXNEYGENERAL


                                         Aprll 24, 1951

              Hon. Wm. Schneider, Jr.             Opinion No. V-1169
              County Attorney
              CH.llespleCounty                    ..Re:Scope of the term
              Fredericksburg,Texas                     "lateral roads" as
                                                       used in Section 2,
                                                       Art. 7048a, V.C.S.,
                                                       the enabling act to
                                                       levy county ad va-
                                                       lorem taxes for farm-
                                                       to-market and lateral
              Dear Sir:                                rOad8.
                          Your request for an opinion reads In part as
              follows:
                        "In construingArticle 7048a, Sec-
                   tion 2, Title 122, Revised Civil Statutes
                   of the State of Texas, Acts 1949, 51st
                   Isglslattie,what roads are included ln
                   the term 'LateralRoads'~as used in this
                   article and section?'l
                        The pertinent provisions of Section l-a of Ar-
              ticle VIII of the Constitution of Texas are as follows:
                        "From and after January 1, 1951, no
                   State.ad valorem tax shall be levied upon
                   any property within this State for general
                   revenub purposes. From and after January
                   1, 1951, the several counties of the State
                   are authorized to levy ad valorem taxes
                   upon all property within their respective
                   boundaries for county purposes
                   first Three Thousand Dollars ($3"?%~"v~?~
                   ue of residential homesteads, noi to exceed
                   thlrt centa (30#) on each One Hundred Dol-
                   lars $100) valuation, in addition to all
                   other ad valorem taxes authorized by the
                   Constitution of this State,
                   revenue derived therefrom aha
                   constructionand maintenance of Farm to
                   f&wket Roads or for Flood Cpntrol, except
                   as herein otherwise provided." @mphaSiS
                   added.)
Ron. Wm. Schneider,Jr., page 2   (V-1169)


          Pursuant to the above quoted provisions of the
E;    Constitution,the Legislature enacted Article 7048a,
 . . . Section 2 thereof provides:
          "From and after January 1, 1951, the
     several counties of the State be and they
     are hereby authorized to levy, a&we88 and
     collect ad valorem taxes upon all property
     vlthln their respective boundaries for coun-
     ty pwpoBes, except the first Three Tnoueand
     Dollara ($3,000) value of residentialhome-
     ateads, not to exceed thirty cent8 (30#) on
     each One Hundred Dollars ($100) valuation, In
     addition to all other ad valorem taxes au-
     thorized by the Conatitutlon of the State,
     provided the revenue therefrom shall be used
     a8 provided in this Act for the construction
     and maintenance of Farm-to-Marketand.Later-
     al Roada or for Flood Control and for these
     two (2) purpmes only." (Bnphaslsadded.)
          It ia noted that Section l-a of Article VIII,
Constitution of Texas, states that revenue derived from
the thirty oents tax provided therein,"ehallbe wed
far the constructionof Fara to Market Roads or Flood
cantro1: It van held In Att        0.3   1'8 Opinion
V-797 (1949) that House Bill g?zf   tg%et    Legisla-
ture %uet be subordinateto the constitutionalprovi-
sion and in furtherance of Its purpose, and muat not In
any particular attempt to narrow or embarraae it." It
van further held that the revenue8 derived from the tax
acmey oould only be expended for two purpoaee; (1) farm-
to-market roads, and (2) flood control. Rouse Bill 107
vae enacted au Art1014 7048a, V.C.S.
          Artlale 7048a authorlzee the expenditure of
the tax money provided therein for only one claee or.tfPa
of roads, namely, "Farm-to-Marketand Lateral Roads.'
This phrase Is eyaonymoua vlth the "F&m to Market Roadurn
phrase used In Section l-a of Article VIII of the Con-
stitution. Any other constructionwould render that
portion of Article 7048a relating to "Lateral Roads" un-
constltutlonal.

           We are supported In this conclusion by the
fact that the Leglalature In referrln to the funds to
which taxes authorized by Article 7048a and Section l-o
of Article  VIII of the Constitutionmay be created refrra
throughout the act to two funds, namely, the farm-to-
market and lateral road fund and the flood control fund.
n




    Hon. Wm. Schneider,   Jr., page 3   (V-1169)



    Nowhere is there a distinctionmade between "Farm to
    Market" and "Lateral"roads.
              You are advised, therefore, that "Farm-to-
    Market and Lateral Roads" include both farm to market
    roads designated as such by the State Highway Commi.s-
    aion and farm to market roads of the county. Farm to
    market and lateral roads therefore constituteany pub-
    lic road of the county leading either directly or ln-
    dlrectlv from the farms to some market exclusive of
    deslgnated'StateHighways. We are supported In this
    contentionby Hastings v. Pfelffel  r, 184 Ark. 952, 43
    s.W.2d 1073, 11     9311 . I n which the Supreme Court of
    Arkansas held:
              "We have been unable to fFnd.ln any text
         or decision of any court where the expression
         'farm-to-market'roads has been given a deflnl-
         tlon, but we are of the opinion that the ex-
         pression as used in the act of 1931 means any
         of the public highways of the county leading
         either directly to, or int&secting, the state
         highway8 leading to markets, and under the
         proof ln,the case the circuit judge correctly
         found 'that all of the highways In the county
         road system of Clay County, Prkansas, lead
         from the farm to acme market'in said county.'
         They were therefore 'farm-to-inarket'roads."
              We have conferred with the State Hlghv?p %-
    partment with reference to Its Departmentalconetruc-
    tlon of the phrase "Farm-to-Marketand Isteral Roads,"
    and you are advised that Its Departmental lnterpreta-
    tlon is In accord with that expressed In this opinion.
                             SUMNARY
              "Farm-to-Marketand Lateral Roads" pro-
         vided for by Article 7C48a, V.C.S.k Is eyn-
         onymous vlth "Farm to Market Roads in Section
         l-a of Article VIII of the Constitution of
         Texas and constitutesany public road of the
         county leading either directly or Indirectly
         from a farm to market,,exclusive of designated
Hm.   wm. schnel6er, Jr., pa@   4   (V-1169)



      Stat4 Elghvay~. Rant      s 71.Pfeiffer 184
Ark. 952, 43 S.Y.2d 1     ) 1074 (lmrl .

APPROVEDI                            Yottrsvery truly,

J. C. Davis, Jr.                       PRICE MBIBL
county Airairs Mvlaifxl              Attomey t3eImral
Jesse P. I&on, Jr.
ReviewFng Assistant
Charlee D. blathevs                       John Reeve8
First Asaiatant                                Aselstant

JRlla